           Case 2:21-cv-00393-TLN-JDP Document 8 Filed 03/08/21 Page 1 of 3

 1   JOHN M. LUEBBERKE, City Attorney
     State Bar No. 164893
 2   JAMIL R. GHANNAM, Deputy City Attorney
     State Bar No. 300730
 3   425 N. El Dorado Street, 2nd Floor
     Stockton, CA 95202
 4   Telephone: (209) 937-8333
     Facsimile: (209) 937-8898
 5
     Attorneys for Defendants
 6   CITY OF STOCKTON, CHRISTOPHER BRYAN SLATE, DETECTIVE GUTIERREZ,
     DETECTIVE M. GUILLEN and DETECTIVE MYERS
 7

 8                                      UNITED STATES DISTRICT COURT

 9                                      EASTERN DISTRICT OF CALIFORNIA

10         SOKCHEATH HIN,                                 )       Case No. 2:21-cv-00393-TLN-JDP
                                                          )
11                         Plaintiff,                     )       STIPULATION OF DISMISSAL
                                                          )       WITH PREJUDICE AND ORDER
12         vs.                                            )       OF DISMISSAL WITH PREJUDICE
                                                          )
13         U.S. DEPARTMENT OF JUSTICE                     )       Fed. R. Civ. P. 41
           UNITED STATES MARSHALL                         )
14         SERVICE, et al.,                               )
                                                          )
15                         Defendants.                    )
                                                          )
16                                                        )
                                                          )
17

18               Plaintiff SOKCHEATH HIN and Defendants CITY OF STOCKTON, CHRISTOPHER
19   BRYAN SLATE, DETECTIVE GUTIERREZ, DETECTIVE M. GUILLEN and DETECTIVE
20   MYERS, hereby stipulate under Federal Rules of Civil Procedure 41(a)(1)(ii) that all claims and
21   causes of action as to the above-named Defendants be dismissed with prejudice only, with Plaintiff
22   and Defendants each bearing their own attorney’s fees and costs.
23               The parties further request that due to the stipulated dismissal of these Defendants that the
24   Defendants’ Rule 12 Motion scheduled for hearing on April 1, 2021 be taken off calendar as moot.
25   ///
26   ///
27   ///
28
                                                              1

                      STIPULATION OF DISMISSAL WITH PREJUDICE AND ORDER OF DISMISSAL WITH PREJUDICE
         Case 2:21-cv-00393-TLN-JDP Document 8 Filed 03/08/21 Page 2 of 3

 1           IT IS SO STIPULATED.

 2   Dated: March 5, 2021                               Law Offices of Sharona Eslamboly Hakim

 3
                                                        BY       /s/ Narek Postajian 1
 4                                                               NAREK POSTAJIAN
                                                                 Attorneys for Plaintiff
 5

 6   Dated: March 4, 2021                               JOHN M. LUEBBERKE
                                                        CITY ATTORNEY
 7

 8                                                      BY       /s/ Jamil R. Ghannam
                                                                 JAMIL R. GHANNAM
 9                                                               DEPUTY CITY ATTORNEY

10                                                               Attorneys for Defendants
                                                                 CITY OF STOCKTON,
11                                                               CHRISTOPHER BRYAN SLATE,
                                                                 DETECTIVE GUTIERREZ,
12                                                               DETECTIVE M. GUILLEN
                                                                 and DETECTIVE MYERS
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     1
        Authority to affix e-signature of counsel was granted by counsel for Plaintiff on March 5, 2021. USDC Eastern
28   District Local Rule 131(e).
                                                             2

                   STIPULATION OF DISMISSAL WITH PREJUDICE AND ORDER OF DISMISSAL WITH PREJUDICE
       Case 2:21-cv-00393-TLN-JDP Document 8 Filed 03/08/21 Page 3 of 3

 1                          ORDER OF DISMISSAL WITH PREJUDICE

 2          Pursuant to the stipulation of the parties under Federal Rules of Civil Procedure

 3   41(a)(1)(ii), IT IS HEREBY ORDERED that all claims and causes of action as to Defendants

 4   CITY OF STOCKTON, CHRISTOPHER BRYAN SLATE, DETECTIVE GUTIERREZ,

 5   DETECTIVE M. GUILLEN and DETECTIVE MYERS only be dismissed with prejudice, with

 6   Plaintiff and Defendants each bearing their own attorney’s fees and costs.

 7          It is further ordered that these Defendants’ Rule 12 Motion scheduled for hearing on April

 8   1, 2021 be taken off calendar.

 9

10   Dated: March 8, 2021
                                                             Troy L. Nunley
11                                                           United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       3

                 STIPULATION OF DISMISSAL WITH PREJUDICE AND ORDER OF DISMISSAL WITH PREJUDICE
